DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Espinasse                           (EP 2080680 A1).
As to claim 1, Espinasse discloses a connector (20’) for connecting a wiper blade (machine translation, paragraph 25) comprising a body member having a first side wall (30a), a second wall (30b), and a top surface (The flat top surface between 30a and 30b) extending between the first and second side walls; and a connector securing structure, wherein the connector securing structure comprises a rivet passage (21’a, 22’a) and an arcuate rivet clip (28a, 29a), the arcuate rivet clip extending from the rivet passage at an angle of 90 degrees (Fig. 3b), the rivet passage and the arcuate rivet clip together having a hook like shape (Fig. 3b).
The angle of 90 degrees it is not precisely between 75 and 90 degrees because the term “between” requires the angle to be less than 90 degrees. It would have been an obvious matter of routine optimization to modify the angle to be slightly less than 90 degrees, in order to make it more difficult for platform 10’ to slide out of the arcuate rivet clip.
As to claim 2, wherein the connector securing structure is embodied on the first side wall       (Fig. 3b).
As to claim 3, wherein the connector securing structure is embodied on the second side wall (Fig. 3b).
As to claim 4, wherein the arcuate rivet clip is capable of securing a rivet of a wiper blade        (Fig. 4a).
As to claim 5, wherein the arcuate rivet clip is capable of securing a projections (11’a, 11’b, 12’a, 12’b) of a wiper blade (paragraph 40).
As to claim 6, Espinasse discloses a wiper blade assembly comprising: a wiper blade comprising a wiper strip (The “wiper blade” of paragraph 23) and a mounting base (10’); and a connector (20’) for connecting the wiper blade to a wiper arm (The “actuating arm” of paragraph 25), the connector comprising: a body member having a first side wall (30a), a second wall (30b), and a top surface (The flat top surface between 30a and 30b) extending between the first and second side walls; and a connector securing structure, wherein the connector securing structure comprises a rivet passage (21’a, 22’a) and an arcuate rivet clip (28a, 29a), the arcuate rivet clip extending from the rivet passage at an angle of 90 degrees (Fig. 3b), the rivet passage and the arcuate rivet clip together having a hook like shape (Fig. 3b).
The angle of 90 degrees it is not precisely between 75 and 90 degrees because the term “between” requires the angle to be less than 90 degrees. It would have been an obvious matter of routine optimization to modify the angle to be slightly less than 90 degrees, in order to make it more difficult for platform 10’ to slide out of the arcuate rivet clip.
As to claim 7, wherein the connector securing structure is embodied on the first side wall       (Fig. 3b).
As to claim 8, wherein the connector securing structure is embodied on the second side wall (Fig. 3b).
As to claim 9, wherein the mounting base further comprises a rivet and the arcuate rivet clip is capable of securing the rivet (Fig. 4a). 
As to claim 10, wherein the mounting base further comprises at least one projection (11’a, 11’b, 12’a, 12’b), and the arcuate rivet clip is capable of securing the at least one projection (paragraph 40).
Allowable Subject Matter
Claims 11-18 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723